BUTTS V. STATE



















COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH





NOS.  2-06-242-CR

         2-06-243-CR

         2-06-244-CR

         2-06-245-CR

         2-06-246-CR





CHRISTOPHER T. BUTTS	APPELLANT



V.



THE STATE OF TEXAS	STATE



------------



FROM THE 213TH DISTRICT COURT OF TARRANT COUNTY



------------



MEMORANDUM OPINION
(footnote: 1) ON REHEARING



------------

This court issued its original opinion and judgments on September 28, 2006.  Due to a clerical error, the court failed to mail a copy of the opinion and judgments to Appellant.  
See
 
Tex. R. App. P.
 48.1(d).  Therefore, on our own motion, we withdraw our September 28, 2006 opinion and judgments and substitute the following.  
See
 
Tex. R. App. P.
 49.3.

Appellant Christopher T. Butts, pro se, attempts to appeal from the trial court’s denial of his motion for judgments nunc pro tunc in five cases.  We do not have jurisdiction over an appeal from an order denying a request for judgment nunc pro tunc. 
 
Sanchez v. State, 
112 S.W.3d 311, 312 (Tex. App.—Corpus Christi 2003, no pet.); 
Everett v. State
, 82 S.W.3d 735, 735 (Tex. App.—Waco 2002, pet. dism’d); 
Moffatt v. State
, No. 2-05-372-CR, 2005 WL 3082253, at *1 (Tex. App.—Fort Worth November 17, 2005, no pet.) (mem. op.).

On July 19, we notified Appellant that we were concerned that we lacked jurisdiction over these appeals and that we would dismiss the appeals unless  any party desiring to continue the appeals filed with the court a response showing grounds for continuing the appeals.  
See
 
Tex. R. App. P.
 44.3.  We received no response.  Therefore, we dismiss these appeals for want of jurisdiction.  
See 
Tex. R. App. P.
 43.2(f). 

PER CURIAM



PANEL D:	GARDNER, WALKER, and MCCOY, JJ.



DO NOT PUBLISH

Tex. R. App. P.
 47.2(b)



DELIVERED:  November 2, 2006

FOOTNOTES
1:See 
Tex. R. App. P. 
47.4.